Citation Nr: 0806142	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  07-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 5, 2004, rating decision which denied, in pertinent 
part, a claim of service connection for residuals of a 
fractured nose.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Meniere's disease as secondary to service-connected tinnitus, 
to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from April 1953 to December 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied, in pertinent part, the 
veteran's claim of CUE in an April 5, 2004, rating decision 
which had denied, in pertinent part, a claim of service 
connection for residuals of a fractured nose, and also 
essentially reopened and denied the veteran's claim of 
service connection for Meniere's disease as secondary to 
service-connected tinnitus.  The veteran disagreed with this 
decision in June 2006.  He perfected a timely appeal in 
December 2006.

In February 2008, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

The Board observes that, in a January 2006 rating decision, 
the RO essentially reopened and denied, in pertinent part, 
the veteran's claim of service connection for Meniere's 
disease as secondary to service-connected tinnitus.  The 
veteran did not appeal this decision, and it became final.  
See 38 U.S.C.A. § 7104 (West 2002).  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has reviewed the veteran's service 
connection claim for Meniere's disease as secondary to 
service-connected tinnitus on a de novo basis, this issue is 
as stated on the title page.  

Regardless of the RO's reopening of the claim for service 
connection for Meniere's disease as secondary to service-
connected tinnitus, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The April 5, 2004, rating decision denying the 
appellant's claim of service connection for residuals of a 
fractured nose was not undebatably erroneous.

3.  In a January 2006 rating decision, the RO reopened and 
denied the veteran's claim of service connection for 
Meniere's disease as secondary to service-connected tinnitus; 
this decision was not appealed.

4.  New and material evidence has been received since January 
2006 in support of the veteran's claim of service connection 
for Meniere's disease as secondary to service-connected 
tinnitus.

5.  There is no competent medical evidence that the veteran's 
Meniere's disease was caused or aggravated by his service-
connected tinnitus.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied the 
veteran's claim of service connection for residuals of a 
fractured nose, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.105(a), 3.400(k), 20.1400, 20.1403 (2007).

2.  The January 2006 rating decision, which denied the 
veteran's claim of service connection for Meniere's disease 
as secondary to service-connected tinnitus, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

3.  Evidence received since the January 2006 RO decision in 
support of the claim of service connection for Meniere's 
disease, to include as secondary to service-connected 
tinnitus, is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

4.  Meniere's disease was not caused or aggravated by the 
veteran's service-connected tinnitus.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(VA does not have "a duty to develop" in CUE claims because 
"there is nothing further that could be developed").  As 
noted in Livesay, CUE claims are not conventional appeals but 
instead are requests for revision of previous decisions.  
Claims based on CUE are fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits 
but is instead collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant 
alleging CUE has the burden of establishing such error on the 
basis of the evidence of record at the time of the challenged 
decision.  Id.

With respect to the veteran's application to reopen a 
previously denied secondary service connection claim for 
Meniere's disease, in a May 2006 letter, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disability during service, 
and noted other types of evidence the veteran could submit in 
support of his claim.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The May 2006 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the secondary service connection claim for Meniere's disease, 
and noted the evidence needed to substantiate the underlying 
claim of service connection.  That correspondence satisfied 
the notice requirements as defined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, since the veteran's secondary 
service connection claim for Meniere's disease is being 
denied in this decision, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the May 2006 letter was issued before the May 2006 
rating decision which denied the benefit sought on appeal; 
thus, the notice was timely.  Because the veteran's claim of 
service connection for Meniere's disease is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  VA need not conduct an examination or obtain a 
medical opinion with respect to the issue of whether new and 
material evidence has been received to reopen a previously 
denied claim of entitlement to service connection because the 
duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to 
reopen only if new and material evidence is presented or 
secured.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The appellant contends that the RO committed CUE when it 
denied his claim of service connection for residuals of a 
fractured nose in an April 5, 2004, rating decision.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.105(a) (2007). To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992).

The Veterans Court has consistently stressed the rigorous 
nature of the concept of CUE.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts: 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Veterans Court has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The appellant presents two allegations of CUE in the April 5, 
2004, rating decision, neither of which are persuasive.  
First, he alleges that the RO failed to discuss in-service 
nasal trauma documented in his service medical records.  He 
also contends that the RO failed to provide a complete copy 
of his medical records to a VA examiner who treated him in 
October 2003.

With respect to the veteran's allegation that the RO failed 
to discuss in-service nasal trauma documented in his service 
medical records, the Board observes that the April 5, 2004, 
rating decision included a discussion of an April 1956 
service medical record in which the veteran complained of 
recurrent pain starting in his nose and radiating to the 
frontal areas.  At that time, the veteran was seen by ear, 
nose, and throat (ENT) specialists who found no sinusitis and 
noted that the veteran had sustained multiple nasal 
fractures.  The RO concluded that, because there was no 
record of in-service treatment for any nasal trauma, it was 
unclear when the veteran's multiple nasal fractures noted in 
April 1956 had occurred.  

A review of the veteran's service medical records indicates 
that he denied any relevant medical history of broken bones 
and clinical evaluations was completely normal at his 
enlistment physical examination in April 1953.  On April 18, 
1956, the veteran complained of "repeated fract[ures] of 
[his] nose" consistent with "sinus type headaches."  X-
rays of the nose and sinuses showed moderate anterior bowing 
of the nasal bone, considerable mucosal thickening in the 
right antrum, and the remaining paranasal sinuses were clear.  
An ENT clinic note dated on April 20, 1956, indicated that 
the veteran complained of recurrent pain starting in the nose 
and radiating to the frontal areas.  The veteran "has had 
repeated trauma to [the] nose."  X-rays showed some 
deformity and nasal thickening of the right antrum.  The 
provisional diagnosis was chronic sinusitis of the right 
antrum.  A hand-written note dated on April 24, 1956, 
indicated that sinusitis was not found, an ENT examination 
was negative, and there were no recommendations for 
treatment.  Clinical evaluation was completely normal at the 
veteran's separation physical examination in October 1956.

With respect to the veteran's allegation that the RO failed 
to provide a complete copy of his medical records to a VA 
examiner who treated him in October 2003, the Board notes 
that a review of the VA examination request completed by the 
RO in September 2003 states, "CLAIMS FILE BEING SENT FOR 
REVIEW BY THE EXAMINER."  In an October 2, 2003, examination 
report S.A.B., M.D., (Dr. S.A.B.) stated, "I have reviewed 
available physical exams from the 1950's" and also referred 
to other VA clinical records and post-service private 
treatment records in his examination report.

The Board finds that, in his CUE motion, the veteran is 
improperly seeking a re-weighing of the evidence considered 
by the RO in the April 5, 2004, rating decision, which denied 
his claim of service connection for residuals of a fractured 
nose and is now final.  The veteran's CUE claim essentially 
reflects a disagreement as to how the facts were weighed and 
evaluated; it does not provide a basis upon which to find 
that VA committed error.  See Luallen.  In alleging that the 
RO misinterpreted the facts surrounding his claim of service 
connection for residuals of a fractured nose, the veteran 
also has not raised a valid CUE claim.  See Oppenheimer.  
Accordingly, the Board finds that, to the extent that the 
veteran seeks to challenge the April 5, 2004, rating decision 
on the basis of CUE, his appeal is denied.

The veteran also contends that a previously denied secondary 
service connection claim for Meniere's disease should be 
reopened on the basis of new and material evidence and that, 
once reopened, his currently diagnosed Meniere's disease was 
caused or aggravated by his service-connected tinnitus.

In a January 2006 rating decision, the RO essentially 
reopened and denied, in pertinent part, the veteran's 
secondary service connection claim for Meniere's disease.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  The veteran did not disagree with 
the April 2004 rating decision.  Thus, it became final.

The claim of entitlement to service connection for Meniere's 
disease as secondary to service-connected tinnitus may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his previously denied secondary service 
connection claim for Meniere's disease in May 2006.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final rating 
decision in January 2006 consisted of the veteran's service 
medical records, post-service private treatment records, and 
VA clinical records.  The RO noted that the additional 
evidence received in support of the veteran's service 
connection claim for Meniere's disease supported reopening 
this claim because it established that the veteran had been 
diagnosed with Meniere's disease.  The RO also noted, after 
an ENT specialist had reviewed the veteran's complete claims 
file, this examiner had determined that the veteran's 
Meniere's disease was not related to active service.  Thus, 
the claim was denied.

The newly submitted evidence consists of a report of VA 
outpatient treatment dated in May 2006, an opinion dated in 
August 2006 from A.M.G., M.D, M.P.H. (Dr. A.M.G.), and the 
veteran's lay statements.

On VA outpatient treatment in May 2006, the veteran reported 
that he lost his hearing completely with attacks of Meniere's 
disease.  The assessment included a history of Meniere's 
disease.

In her August 2006 opinion, Dr. A.M.G. stated that she had 
reviewed the veteran's medical records, including his service 
medical records and post-service private treatment records.   
After reviewing these records, Dr. A.M.G. concluded that the 
veteran had been diagnosed by two physicians with bilateral 
stage II Meniere's disease "as one of the etiologies of his 
severe vestibulopathy."  Dr. A.M.G. concurred with an 
earlier examiner's opinion that the veteran's vertigo was not 
caused by or a result of his service-connected bilateral 
hearing loss or tinnitus.  Dr. A.M.G. stated that the 
veteran's vertigo was "part of" his Meniere's disease 
"which is recurrent vertigo associated with tinnitus and 
progressive deafness."  This examiner also stated that the 
lay statements and the veteran's service medical records 
suggested that he had developed vertigo during active 
service.  Because Meniere's disease "can manifest initially 
with vertigo and as the disease progresses other symptoms 
including tinnitus and deafness emerge," it was at least as 
likely as not that the veteran's in-service vertigo "was an 
earlier sign heralding the onset of the veteran's Meniere's 
disease."

In a September 2006 statement, the veteran contended that his 
tinnitus and bilateral hearing loss were both components of 
his Meniere's disease.

With respect to the veteran's application to reopen his 
service connection claim for Meniere's disease as secondary 
to service-connected tinnitus, the Board notes that the 
evidence that was of record at the time of the April 2004 
rating decision did not contain Dr. A.M.G.'s August 2006 
opinion concerning the contended causal relationship between 
the veteran's currently diagnosed Meniere's disease and 
active service.  Because the newly submitted evidence 
contains a medical nexus opinion concerning the contended 
causal relationship between Meniere's disease and active 
service, the Board finds that this evidence is both new and 
material.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for Meniere's 
disease, to include as secondary to service-connected 
tinnitus.  38 C.F.R. § 3.303.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim 
for service connection for Meniere's disease, to include as 
secondary to service-connected tinnitus, is reopened.

Having determined that new and material evidence has been 
received to reopen the veteran's claim of service connection 
for Meniere's disease as secondary to service-connected 
tinnitus, the Board must adjudicate this claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, implements the holding in Allen v. Brown, 7 Vet. App. 
439 (1995), for secondary service connection on the basis of 
the aggravation of a non-service-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006).  
The amendment essentially codifies Allen by adding language 
that requires that a baseline level of severity of the non-
service-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran's service medical records show that he was 
completely clinical normal at his entry on to and separation 
from active service.  He was not treated for Meniere's 
disease during active service.

The post-service medical evidence shows that, on private 
outpatient treatment in May 2004, the veteran complained of 
severe vertigo "which is multifactorial [and] which appeared 
to have symptoms of both Meniere's disease and 
vertebrobasilar insufficiency."  The impressions included a 
clinical history of severe vertigo and postural changes 
consistent with both Meniere's disease and concomitant 
vertebrobasilar insufficiency.

On VA examination in August 2004, the veteran complained of 
constant dizziness "and the sensation that things are 
spinning around him."  It was noted that he had been treated 
for benign positional vertigo and "he may have Meniere's 
disease."  The veteran reported that he had experienced his 
first episodes of vertigo in 1954.  The examiner stated that 
it was not clear that the veteran had Meniere's disease.

In an August 2004 letter, D.P.B., AU.D. (Dr. D.P.B.), stated 
that it was not clear who had diagnosed the veteran with 
Meniere's disease.  This VA examiner reviewed the veteran's 
claims file, including his service medical records.  There 
was no clear documentation that any of the veteran's prior 
treating physicians had diagnosed him with Meniere's disease.  
Dr. D.P.B. stated that Meniere's disease includes tinnitus, 
fluctuating hearing loss and vertigo and symptoms within this 
disorder and he did not feel qualified to answer the question 
of whether the veteran's true diagnosis was Meniere's 
disease.

In November 2004, a different VA examiner stated, after 
reviewing the veteran's claims file, that the veteran's new 
onset of vertigo and dizziness were less likely than not 
secondary to his long history of tinnitus and hearing loss.

On VA examination in January 2005, the veteran complained of 
episodic vertigo.  The VA examiner stated, " Apparently, he 
has been diagnosed with some type of multifactorial disease 
or disorder, which includes both vertebrobasilar 
insufficiency as well as possible Meniere's disease."  The 
veteran reported that his vertigo was worsening.  The VA 
examiner conducted 3 different audiograms, noting that the 
veteran appeared to have a sudden attack of vertigo during 
the first audiogram.  "This is a rather unusual case for 
which I do not have a clear sense of what is really going on 
[as] I am not personally aware of Meniere's episodes that 
occur so abruptly/intensely and then resolve so quickly."  
The VA examiner stated that he certainly could not rule out 
the possibility that the veteran was "somehow feigning or 
malingering" but "he seemed to be in genuine distress."  

In a March 2005 letter, Dr. S.A.B. stated that he had 
reviewed the veteran's records related to the possibility of 
Meniere's disease.  Dr. S.A.B. stated that he was unable to 
either confirm or rule out the diagnosis of Meniere's disease 
because the medical evidence was conflicting.  He also was 
unable to confirm or rule out whether the veteran's Meniere's 
disease was caused by his service-connected bilateral hearing 
loss and tinnitus.  

In a December 2005 letter, M.J.D., M.D. (Dr. M.J.D.), stated 
that he had reviewed the veteran's service medical records 
and post-service treatment records.  After reviewing the 
records in detail, Dr. M.J.D. stated that they did not 
support any evidence of disability during active service 
regarding the veteran's vertigo or Meniere's disease.  The 
first manifestation of the veteran's vertigo was in 2002.  In 
addition, Dr. M.J.D. stated that the veteran's vertigo was 
considered multifactorial.  Dr. M.J.D. concluded that, given 
the veteran's history, previous examinations and audiograms, 
his vertigo was most likely not caused by or a result of his 
service-connected bilateral hearing loss or tinnitus or 
related to active service.

As noted above, in an August 2006 letter, Dr. A.M.G. 
concluded that the veteran's in-service vertigo was an early 
indicator of his subsequent Meniere's disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
Meniere's disease as secondary to service-connected tinnitus.  
The veteran was not treated for Meniere's disease during 
active service and he was completely clinically normal at his 
entry on to and separation from active service.  It appears 
that he was first treated for Meniere's disease in May 2004, 
or almost 48 years after his service separation in December 
1954.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

There is conflicting post-service medical evidence regarding 
whether the veteran's Meniere's disease is related to active 
service, including as secondary to his service-connected 
tinnitus.  For example, a VA examiner stated in August 2004 
that it was unclear whether the veteran had Meniere's 
disease.  Dr. D.P.B. also stated in August 2004 that it was 
unclear whether the veteran had Meniere's disease and that 
there was no clear documentation of which of the veteran's 
post examiners had diagnosed Meniere's disease.  A different 
VA examiner stated in November 2004 that the veteran's new 
onset vertigo (or Meniere's disease) was less likely than not 
secondary to his long history of tinnitus.  Another VA 
examiner concluded in January 2005 that there was no clear 
sense of what was going on with the veteran's reported 
symptoms and he could not rule out the possibility that the 
veteran was feigning his symptoms or malingering, although he 
seemed in distress on an audiogram when an attack of 
Meniere's disease occurred.  Dr. S.A.B. determined in March 
2005 that he was unable to determine whether the veteran had 
Meniere's disease or whether it was related to his service-
connected tinnitus because the medical evidence was 
conflicting.  Dr. M.J.D. stated in December 2005 that the 
veteran's medical records did not support any evidence of 
vertigo or Meniere's disease during active service and 
concluded that the veteran's vertigo was not caused by or 
related to service-connected tinnitus or related to active 
service.  The veteran himself stated in September 2006 that 
his service-connected tinnitus was a component of his 
Meniere's disease.

In contrast to the multiple opinions discussed above, the 
Board notes that Dr. A.M.G. concluded in August 2006 that the 
veteran's in-service vertigo was related to his subsequent 
Meniere's disease.  It appears, however, that Dr. A.M.G. 
based her August 2006 opinion solely on the history provided 
by the veteran which is not totally supported by the record.  
For example, the veteran reported experiencing vertigo during 
active service; as noted, however, the veteran's service 
medical records are completely silent for any complaints of 
or treatment for vertigo at any time during active service.  
Thus, it is clear that the August 2006 opinion is merely a 
recitation of the veteran's own contention; there is no 
indication that the examiner was rendering a medical opinion 
as to the date of onset based on the clinical or objective 
evidence.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).

Additional evidence in support of the veteran's secondary 
service connection claim for Meniere's disease is his own lay 
assertions.  As a lay person, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

The preponderance of the competent medical evidence of record 
shows no nexus between the veteran's currently diagnosed 
Meniere's disease and his service-connected tinnitus.  Since 
the veteran has not presented a valid secondary service 
connection claim, the Board finds that service connection for 
Meniere's disease as secondary to service-connected tinnitus 
is not warranted.  See Wallin, supra.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

The motion for CUE in an April 5, 2004, rating decision that 
denied entitlement to service connection for residuals of a 
fractured nose is dismissed.

As new and material evidence has been received, the claim of 
service connection for Meniere's disease as secondary to 
service-connected tinnitus is reopened.  To that extent only, 
the appeal is allowed.

Entitlement to service connection for Meniere's disease as 
secondary to service-connected tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


